Citation Nr: 1520609	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  04-16 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.  

2.  Entitlement to service connection for residuals of a neck injury.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for acid reflux disease.  

6.  Entitlement to service connection for irritable bowel syndrome (IBS).  

7.  Entitlement to service connection for a seizure disorder.  

8.  Entitlement to service connection for bilateral hearing loss.  

9.  Entitlement to service connection for tinnitus.  

10.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a head injury.  

11.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a bilateral arm injury.  

12.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a bilateral leg injury.  

13.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a bilateral foot injury.  

14.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a left side injury.  

15.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Mary Jo Balven, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's claim is now within the jurisdiction of the RO in Chicago, Illinois.  

The Board denied the issues on appeal in a February 2013 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2015 Memorandum Decision, the Court vacated the February 2013 Board decision and dismissed the appeal to the Court.


FINDING OF FACT

In April 2015 the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Chicago, Illinois, that the appellant died in November 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


